Citation Nr: 0413721	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  99-23 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
back disorder.  

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from February 1953 to 
February 1957.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the San Diego, California, 
Department of Veterans Affairs (VA) Regional Office (RO).  

This case has been advanced on the docket.  

In connection with his appeal, the appellant was afforded a 
hearing at the RO before a hearing officer in March 2000.  He 
testified before the undersigned Veterans Law Judge in 
Washington, D.C. via videoconference in May 2003.  A 
transcript of each of the hearings has been associated with 
the claims file.  

The Board notes that the issue of entitlement to service 
connection for a back disorder is remanded to the agency of 
original jurisdiction (AOJ) via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.  


FINDINGS OF FACT

1.  In a rating decision dated in December 1996, the AOJ 
denied entitlement to service connection for a back disorder.  
The AOJ notified the veteran of that decision in January 
1997.  He did not file an appeal.  

2.  The evidence submitted subsequent to the December 1996 
rating is so significant that it must be considered in order 
to fairly decide the merits of the claim.  


CONCLUSION OF LAW

The December 1996 rating decision denying entitlement to 
service connection for a back disorder is final.  New and 
material evidence has been submitted and the claim for 
entitlement to service connection for a back disorder is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West. 2002); 38 C.F.R. 
§§ 3.156(a), 20.302, 20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service connection for a back disorder was denied by the AOJ 
in December 1996.  The decision notes that a back disorder 
was not shown in service or within the presumptive period and 
that there was no evidence relating a back disorder to 
service.  The veteran was notified of the decision by letter 
dated in January 1997 and did not appeal.  

The evidence of record at the time of the December 1996 
rating decision was as follows:

The December 1952 service entrance examination shows that the 
spine and musculoskeletal system were normal.  Treatment 
records, dated in September 1953, reflect that the appellant 
was involved in a motor vehicle accident.  The record notes 
that he was thrown from the vehicle.   Neurological 
examination was negative.  The diagnosis was concussion, 
brain.  The service medical records make no reference to a 
back disorder.  

VA inpatient treatment records, dated from July 1982 to 
August 1982, note the appellant's reported history of having 
been involved in motor vehicle accident during service.  He 
stated that he was unconscious for two weeks following the 
accident.  The records note complaints of midthoracic back 
pain for the past four or five months.  On examination, the 
examiner stated that there were no physical signs to 
correlate with the complaints of midback pain.  

Treatment records, dated in September 1995 reflect 
impressions to include chronic low back pain, rule out spinal 
stenosis, moderate spinal stenosis with L5-S1 disc 
herniation, and moderate degenerative spinal stenosis at L4-
5.  X-ray examination of the lumbar spine was noted to shows 
degenerative joint disease at L1-L2 and minimal disc disease 
at L4-5 and L5-S1.  

In his February 1996 claim, the appellant indicated that he 
had a back disorder during service.  He noted that the onset 
was in 1954.  

On VA examinations in June 1996, the appellant gave a history 
of having had an onset of low back pain during service.  The 
relevant impression was chronic lumbosacral strain.  

By letter dated in May 2000, D. S., D.C., related that he 
treated the appellant in May 2000 for chronic low back pain.  
The letter reflects that records dated from 1994 to 1997 were 
reviewed.  D.S. stated the following:

The above records regarding [the appellant's] 
injury in 1994 prove that he was suffering 
from a chronic degeneration in both his neck 
and low back[] much earlier than 1994.  

[The appellant] denies any major traumas in 
his life between his brush with death in 1953 
while in the Marines and his worker's 
compensation claim of 1994.  Osteophytes 
("bone spurs"), facet joint hypertrophy 
("arthritis in the spine"), and disc 
protrusion/extrusion ("slipped disc"), 
rarely if ever occur catastrophically.  They 
are almost always the result of a decades-old 
previous injury to which the body has 
adapted, at the expense of stability, 
mobility or both.  It seems very likely that 
an accident in which [the appellant] 
fractured his skull, received a concussion, 
was rendered comatose, and within a week of 
getting out of bed began complaining of low 
back pain, would certainly qualify as a 
traumatic injury powerful enough to have 
started the cascade of adaptations resulting 
in degeneration of the spine with all its 
concomitant parts (disc ruptures, arthritis, 
and bone spurs).  

Causation

An assessment of the [appellant's] condition, 
based on Examination, History and Complaints, 
exhibits reasonable medical probability 
consistent with the injuries that would have 
been evident from the type of accident that 
the [appellant] has described.  It is my 
professional opinion that the [appellant] did 
receive injuries as a result of an auto 
accident on 9/11/1953[.]  

At a hearing before the undersigned Veterans Law Judge in May 
2003, the appellant testified that he had an onset of back 
pain during service about three weeks after having been 
involved in a motor vehicle accident.  Transcript at 3 (May 
2003).  He related that he received treatment for back pain 
during service from a private chiropractor.  Id.  He 
testified that the first time he sought treatment for his 
back after separation was in approximately 1979.  Id. at 5.  
He stated that, [e]verything went fine, until '94, and then 
all of a sudden, I was walking across blacktop, . . . and 
like I said my legs were not functioning, and I couldn't 
hardly move."  Id at 3.  

By letter dated in October 2000, J. M., M.D., noted the 
veteran's history of a motor vehicle accident during service 
in 1953.  The appellant reported a history of an onset of 
back pain shortly after he was released from the hospital in 
association with the accident.  Dr. J. M. stated as follows:

The high correlation of back disability 
with documented injury is well 
established in industrial medicine.  
The major initiating events are usually 
one of trauma or lifting.  Absent some 
medical information to the contrary, 
the only other traumatic incident in 
[the appellant's] history is that of 
the automobile accident on September 
11, 1953.  Following a traumatic event 
to the back the damaged areas are less 
stable and prone to acceleration of the 
degenerative changes.  These 
degenerative changes have the 
appearance of the back attempting to 
stabilize its structures by building up 
bony spurs and calcifying of damaged 
tissue.  His body's response is in many 
way[s] deleterious in that it results 
in a narrowing of the spinal canal 
decreasing the room for mobility of the 
spinal cord, and impinging on the nerve 
roots as they exit the spine at each 
level.  This is a sequence of events 
that I would attribute to the ultimate 
culmination in laminectomy and 
diskectomy of the L 4-5, L5-S1 disc 
spaces.  After the initial trauma, 
usually one can elicit a plethora of 
small events characterized as the back 
["]going out["] or "popping 
out[.]"[]  Based on the medical 
information and physical findings of 
[the appellant], it is my opinion that 
it is medically probable the initial 
trauma event precipitating his long 
course of back difficulties originated 
with the injury of September 11, 1953.  
Based on my five years experience in a 
military hospital treating military 
personnel[,] I am personally aware of 
the military.  I was frequently 
confronted with attempts to minimize 
the injury and symptoms in order to 
please your superiors and keep a clean 
record for promotional purposes.  

A portion of the [appellant's] ensuing 
back problems might be attributed to 
normal wear and tear and effects of 
again, however, absent a significant 
traumatic or injury event, [sic] would 
not have accounted for his disability 
alone.  It is, therefore, my medical 
opinion that this [appellant's] current 
disability is related to the injury of 
September 11, 1953 while [in service].  

Criteria

The unappealed December 1996 rating decision that denied 
entitlement to service connection for a back disorder is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2003).  In order to reopen the claim, the appellant must 
present new and material evidence.  38 U.S.C.A. § 5108.  

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim, which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).   

VCAA

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107; 38 C.F.R. § 3.159 (hereafter "VCAA") 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable AOJ decision on 
a claim for VA benefits.  In this case, the initial AOJ 
decision was made prior to November 9, 2000, the date the 
VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  Assuming, 
however, solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

The Board notes that any defect in the VA's duty to notify 
and assist the appellant in this case is rendered moot, as 
the claim is herein reopened, and to that extent, the appeal 
is granted.  

Analysis

Initially, the Board notes that 38 C.F.R. § 3.156 was 
recently amended and that the standard for finding new and 
material evidence has changed as a result.  66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (codified at 38 C.F.R. § 
3.156(a)).  However, this change in the law is not applicable 
in this case because the appellant's claim was not filed on 
or after August 29, 2001, the effective date of the 
amendment.  66 Fed. Reg. 45,620, 45,629 (August 29, 2001).  
He requested that his claim be reopened in April 1998.  

The first question to be addressed is whether the veteran has 
submitted new and material evidence sufficient to reopen his 
claim of service connection for a back disorder.  The Board 
finds that he has done so.

At the time of the 1996 denial of service connection for a 
back disorder, the evidence included service medical records, 
the appellant's claim, and VA treatment records.  VA 
treatment records reflected disc disease of the lumbar spine.  
Service medical records were silent as to a back disorder.  
In sum, although there was evidence of a back disorder, there 
was no competent evidence of a back disorder during service 
or within the initial post-service year and no competent 
evidence relating a back disorder to service.

The evidence added to the record since the 1996 AOJ decision 
includes medical opinions relating a back disorder to 
service.  Such evidence did not exist at the time of the 
prior denial.  Thus one of the evidentiary defects (a nexus 
opinion) at the time of the prior denial has been cured.

The Board finds that the evidence submitted in support of the 
petition to reopen is new and material.  Thus, the veteran's 
claim for service connection for a back disorder is reopened.  


ORDER

The application to reopen a claim for service connection for 
a back disorder is granted.


REMAND

The AOJ has not issued a VCAA letter in regard to the issue 
of entitlement to service connection for a back disorder.  
See VAOPGCPREC 8-2003.  

The Board notes that the record indicates that the veteran 
may have had a work-related accident in 1975 and/or in 1994 
or 1995.  In addition, a January 1996 VA outpatient treatment 
record reflects the appellant's report of having been 
involved in a motor vehicle accident three years earlier, 
with resultant back pain.  These records have not been 
associated with the claims file.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the AOJ for the following development:

1.  The AOJ should review the claims 
file, and ensure that all notification 
and development action required by  VCAA 
is completed.  A separate VCAA letter 
should be issued in regard to service 
connection for a back disorder.  

2.  The RO should request that the 
appellant submit all records in 
association with a motor vehicle 
accident in about 1993, and records 
pertinent to a worker's compensation 
claim in 1975, and 1994 or 1995, to 
include any decisions and the medical 
records upon which those decisions were 
based.  

3.  The appellant is advised that if he 
has, or is able to obtain, evidence 
relevant to the claim, he must submit 
the evidence.  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the AOJ.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



______________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



